Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071-3106 September 14, 2011 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C.20549 Re: CNI Charter Funds (File Nos. 333-16093 and 811-7923) Ladies and Gentlemen: On behalf of CNI Charter Funds, a Delaware statutory trust (the “Trust”), we are hereby filing Post-Effective Amendment No. 44 to the Trust’s Registration Statement on Form N-1A pursuant to the Securities Act of 1933, as amended (the “1933 Act”) (Amendment No. 45 to the Registration Statement pursuant to the Investment Company Act of 1940, as amended) (the “Amendment”), relating to each of the series of the Trust (the “Funds”). The Amendment is being filed pursuant to paragraph (a) of Rule 485 under the 1933 Act for the purpose of creating a new Institutional Class of shares for each of the Government Bond Fund, High Yield Bond Fund, Multi-Asset Fund and Large Cap Value Fund series of the Trust, and redesignating the existing Institutional Class shares of each of these Funds as well as the Corporate Bond Fund, California Tax Exempt Bond Fund and Large Cap Growth Fund, as Servicing Class shares. Please call the undersigned at (714) 830-0679 or Michael Glazer at (213) 680-6646 with any comments or questions relating to the Amendment. Sincerely, /s/ Laurie A. Dee Laurie A. Dee
